Case: 12-50965       Document: 00512324013         Page: 1     Date Filed: 07/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 29, 2013
                                     No. 12-50965
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RONALD WILLIAMS,

                                                  Plaintiff-Appellant

v.

M. TRAVIS BRAGG, Warden, FCI La Tuna,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CV-475


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Ronald Williams, federal prisoner # 10923-041, appeals the district court’s
dismissal of his civil action under Bivens v. Six Unknown Agents of Federal
Bureau of Narcotics, 403 U.S. 388 (1971), alleging that Warden M. Travis Bragg
violated his rights under the First Amendment and the Religious Freedom
Restoration Act (RFRA) by cancelling the regular weekly Muslim congregational
prayer service on May 20, 2011, and on several other occasions. Williams argues
that the Warden’s argument that the closure was due to security reasons is a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50965     Document: 00512324013     Page: 2   Date Filed: 07/29/2013

                                  No. 12-50965

“catch-all defense” that could be used to justify any action, that the Warden did
not show a compelling state interest or a legitimate penological interest for the
cancellations of the services, and that he could have rescheduled the memorial
service for the staff. He contends that the magistrate judge improperly made a
credibility determination in favor of the Warden and should have accepted all of
his allegations as true. Finally, he contends that the district court should not
have granted the Warden’s motion to dismiss or in the alternative for summary
judgment before allowing him to conduct discovery and that the Warden was not
entitled to qualified immunity.
      We review the district court’s grant of summary judgment de novo. See
United States v. Renda, 709 F.3d 472, 478 (5th Cir. 2013).           Contrary to
Williams’s argument, the district court accepted his allegations as true in
determining whether the Warden had violated Williams’s constitutional rights.
A prisoner’s constitutional right to freedom of religion is not violated by the
occasional inability to attend services. See Green v. McKaskle, 788 F.2d 1116,
1126 (5th Cir. 1986). Thus, the district court did not err in determining that
Williams did not meet his burden of showing that the occasional cancellation of
Muslim services violated his rights under the First Amendment or substantially
burdened his right of free exercise in violation of the RFRA. See Diaz v. Collins,
114 F.3d 69, 71-72 (5th Cir. 1997); Green, 788 F.2d at 1126; White v. Labrado,
51 F. App’x 929, 929 (5th Cir. 2002). Because Williams failed to show that the
Warden violated his clearly established rights under the First Amendment or
the RFRA, it is unnecessary to address whether the district court erred in
determining that Warden Bragg was entitled to qualified immunity. See Bishop
v. Arcuri, 674 F.3d 456, 460 (5th Cir. 2012). Williams’s argument that the
district court erred in dismissing his complaint before allowing him to conduct
discovery is without merit because until the “‘threshold immunity question is
resolved, discovery should not be allowed.’” See Williamson v. United States



                                        2
    Case: 12-50965    Document: 00512324013     Page: 3   Date Filed: 07/29/2013

                                 No. 12-50965

Dep’t of Agriculture, 815 F.2d 368, 382 (5th Cir. 1987) (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982)).
      AFFIRMED.




                                         3